PER CURIAM.
Upon consideration of the briefs and record, we grant the Petitioner’s Amended Petition for Review and reverse the Career Service Commission’s order of 10 December 1976 on authority of State of Florida, Department of Administration, et al. v. Stevens, 344 So.2d 290 (Fla. 1st DCA 1977). This case is remanded to the Career Service Commission with directions to reinstate Petitioner to his former position of Employment Office Supervisor III with back pay.
McCORD, C. J. and MILLS and BOYER, JJ., concur.